Title: Mary Smith Cranch to Abigail Adams, 22 May 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree May 22d 1786
     
     I have been almost frighted out of my senses this afternoon. Your Mother Hall and Polly Adams came to spend the day with me, but had like to have been kill’d before they return’d. As they were geting into the chaise to go home, the Horse took a fright and although he was fastind to the hook in the Tree, he broke the Bridle and a way he went. Mr Wibird had just help’d in miss Polly and had turn’d round to help mrs Hall as he started. I saw the Horse run but as the gate was shut I suppos’d that would stop him, but I was mistaken he jump’d over it, but the chaise not being so nimble as he was it tore the gate all to peices. Polly had no command of him as she had not the reins. She jump’d out against the office without doing her self any harm except spraining her back a little. Nobody could Stop the Horse till he had got almost home. When they did and to the astonishment of every body the chaise was found not the least hurt. I was very thankful that mrs Hall was not in it. She was much frighted. The Horse is not fit for a woman to drive. This is the third time he has ran away. Sister Shaw her good man and Daughter are just arrived. Adieu I must run and welcome them.
     
     
      23d
     
     I went down and found my Friends well. They say your son is so also. O! my Sister now we wish for you. Pleasures and pains will be mix’d in this world. What a painful visit shall we make to weymouth. I have not been there since I follow’d my dear Aunt to the Silent Grave. We are happier for receiving our Letters about this time. It adds greatly to our happiness when we can communicate it.
      
     
      Satturday 26th i.e. 27th
     
     Mr Shaw and Sister are gone to weymouth to keep Sabbath and uncle and aunt Smith are come to spend it with me but my Sister, I fear we shall soon be call’d to mourn the loss of this good Aunt. She appears to me not to have many months to Stay with us. Her countenance is bad and she is so weak and feeble that She can scarcly walk about the House. She is Sensible of her own decay and think she has not long to stay with us. A Lethergy is what I am aprehensive of. She falls asleep in her chair as she sets in company one arm is half of it turnd purple. She is going to princtown to an ordination. She is not able I am sure. She is not to go into so much company, but her heart is set upon it. I would have her come and stay with me instead of going into so much confution. She will she says after she returns.
     
     
      June 24th
     
     I have had so much to do and have been so unwell ever since I wrote the above that I have not had time nor health to continue my Journal of events as I intended. I have had a very bad cold and cough which has made me quite sick. I hope I am better but I am far from well. The Soreness upon my Lungs and a little cough still remains. If I could have had an oppertunity of sending you what I have already written you would have been in some measure prepair’d to have heard the sad news I have now to tell you. Doctor Tufts has just inform’d us that Aunt Smith was last night taken with convultion Fits and is now if living in that Lethargick State I have long expected she would sooner or later be in. This was the day that she was to have set out for her Journey to Princtown. She had got all her cloaths put up and went to beg bed as well as She had been for several days, by no means fit to go as the Doctors thought. About two a clock uncle was wak’d by the shaking of the Bed. He found her in a voilent convultion. The Docr. was soon there and bled her before she came out of it. She has had four and when the Doctor came away he thought her dying. The poor Family my Heart achs for them. She has no senses, but She was ready I have no doubt we that know her piety must think so. Such a loss my dear Sister, but the will of Heaven be done.
     
     
      Teusday 28th i.e. 27th
     
     Our dear Aunt is no more an inhabitant of this earth. She dy’d about three a clock this morning. Her Reason never return’d. They are a most affeected Family, but they are not the only one I am call’d to mourn with. Uncle Thaxter has lost his youngest Daughter mrs Cushing. She has not been well for several years, but has been better sinc she was married. She was brought to Bed about Ten days since and liv’d but six and thirthy Hours. She left an infant Daughter to supply her place. I have not heard any particulars. I did not hear of it till after she was bury’d and I have not had time to go thire since. It is a dreadful Shock to the Family I am sure. How one Friend drops after another. May we be ready our turn cannot be very far off.
     
     
      June July 3d
     
     I return’d last night from the House, the melancholy House of my dear uncle Smith. I found the Family in deep afflection, uncles sorrow of that kind which will not soon wear off. It is tender yet manly. I Staid with him two days after aunt was bury’d. He wish’d it and I could not deny hime. Betsy is very sorrowful but does not know her loss. Cousin Billy is Steady but afflictted, but the Gentle the amiable Preachers Heart is almost broken. He talks of his dear Parent till sobs interupt his speech. He is appointed chaplain at the castle with as good a Salary at least as any country minister and much more independant, but it is mortifying too see those who have not half his abilities prefer’d before him.
     Mrs Otis is no stranger to afflection but she is oppress’d with Grief. Her circumstances in life makes the stroke doubly severe. You can scarcly concieve how tender how attentive and how affectionate uncle appears to his children and Friends. Betsy wants a companion Lucy is going to spend a few days with her. I must not forget Nabby who is as much affected as if it had been her own mother. There never was a Family where the loss of the mistress of it would make so little alteration as in this, Nabbys faithfulness and faculty the cause of it all.
     We have not heard from mr Perkins Sinc I wrote you last summer till about a fortnight since. He has written but his letters did not reach us. He is well and in good business as a Lawyer. He is determind not to see N England again without a Fortune sufficient to set him above want and tis not he says so easey a matter as some may think to gain a Fortune suddenly without sacrificing principles in which he has always liv’d and is determind to dye, whether he is poor or rich.
     I was at cambridge mr cranch and Eliza with me last friday our sons were well. Cousin JQA has not been in Boston but once untill he attended his Aunts Funireal since this term began. I think he does not use exercise enough. I told him he wanted his Papa to take him out. You will see by the Papers that the under graduates are all to have a uniform. Your Blue coats &c come in good time. Lucy is gone with Betsy Apthorp this day to make a visit to her Brothers as She calls them. Our children live sweetly, the most perfect harmony and Brotherly Love Subsists between them.
     Not one word of Politicks have I written nor shall I have time to do it now. If I had I would tell you what wonderfull things the House are doing with the Lawyers the court of common Pleas &c but the news papers will do it for me. I am thankful there is a senate as well as a House. What has congress done? any thing to detain you in Europe. I love my country too well to wish you to return yet, much as I wisht to see you. I did design to write to my dear Niece by this vessel but fear I shall not have time. My sincere Love and good wishes attend her and hers. Tis very late good night my ever dear Sister and believe me, yours Affectionatly
     
      M Cranch
     
    